PER CURIAM.
We affirm appellant’s judgment and sentence for the offense of trafficking in cocaine; however, we correct a scrivener’s error in the judgment and sentence to reflect that appellant was convicted under section 893.-135(l)(b)l.a, Florida Statutes (1991) (trafficking in cocaine of 28 grams or more but less than 200 grams), rather than section 893.-135(l)(b)l.b (trafficking in cocaine of 200 grams or more but less than 400 grams). The state properly has conceded error on this issue.
AFFIRMED as corrected.
COBB, W. SHARP and DIAMANTIS, JJ., concur.